Name: Commission Regulation (EEC) No 672/86 of 27 February 1986 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 3 . 86 Official Journal of the European Communities No L 61 /5 COMMISSION REGULATION (EEC) No 672/86 of 27 February 1986 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2670/85 (3), as last amended by Regulation (EEC) No 89/86 (4), initiated sales of certain beef held by certain intervention agencies ; Whereas the fourth subparagraph of Article 4 (2) of Regu ­ lation (EEC) No 2760/85 introduced a derogation , applying to quantities in excess of the minimum for which a purchase application may be made, from the rule that applications must be for equal numbers of hind and forequarters ; whereas experience has shown that the reasons for granting this derogation no longer exist ; whereas the abovementioned provision should therefore be withdrawn ; HAS ADOPTED THIS REGULATION : Article 1 The fourth subparagraph of Article 4 (2) of Regulation (EEC) No 2670/85 is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to contracts concluded on or after the day of its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 253 , 24. 9 . 1985, p. 8 . 0 OJ No L 14, 18 . 1 . 1986, p. 7 .